

117 HR 1879 IH: U.S.A. Electrify Forward Act
U.S. House of Representatives
2021-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1879IN THE HOUSE OF REPRESENTATIVESMarch 12, 2021Mrs. Dingell introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo promote American leadership in vehicle manufacturing, job creation, improved air quality, and climate protection through domestic manufacturing of low- and zero-emission vehicles and development of electric vehicle charging networks, and for other purposes.1.Short titleThis Act may be cited as the U.S.A. Electrify Forward Act.2.Domestic Manufacturing Conversion Grant Program(a)Hybrid vehicles, advanced vehicles, and fuel cell busesSubtitle B of title VII of the Energy Policy Act of 2005 (42 U.S.C. 16061 et seq.) is amended—(1)in the subtitle header, by inserting Plug-In Electric Vehicles, before Hybrid Vehicles; and(2)in part 1, in the part header, by striking Hybrid and inserting Plug-In Electric.(b)Plug-In electric vehiclesSection 711 of the Energy Policy Act of 2005 (42 U.S.C. 16061) is amended to read as follows:711.Plug-in electric vehiclesThe Secretary shall accelerate efforts, related to domestic manufacturing, that are directed toward the improvement of batteries, power electronics, and other technologies for use in plug-in electric vehicles..(c)Efficient hybrid and advanced diesel vehiclesSection 712 of the Energy Policy Act of 2005 (42 U.S.C. 16062) is amended—(1)in subsection (a)—(A)in paragraph (1), by inserting , plug-in electric, after efficient hybrid; and(B)by amending paragraph (3) to read as follows:(3)PriorityPriority shall be given to—(A)the refurbishment or retooling of manufacturing facilities that have recently ceased operation or would otherwise cease operation in the near future; and(B)applications containing a written assurance that—(i)all laborers and mechanics employed by contractors or subcontractors during construction, alteration, retooling, or repair that is financed, in whole or in part, by a grant under this subsection shall be paid wages at rates not less than those prevailing on similar construction in the locality, as determined by the Secretary of Labor in accordance with sections 3141 through 3144, 3146, and 3147 of title 40, United States Code; and(ii)all laborers and mechanics employed by the owner or operator of a manufacturing facility that is financed, in whole or in part, by a grant under this subsection shall be paid wages at rates not less than those prevailing on similar construction in the locality, as determined by the Secretary of Labor in accordance with sections 3141 through 3144, 3146, and 3147 of title 40, United States Code.; and(2)by striking subsection (c) and inserting the following:(c)Cost share and guarantee of operation(1)ConditionA recipient of a grant under this section shall pay the Secretary the full amount of the grant if the facility financed in whole or in part under this subsection fails to manufacture goods for a period of at least 10 years after the completion of construction.(2)Cost shareSection 988(c) shall apply to a grant made under this subsection.(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $2.5 billion for each of fiscal years 2022 through 2031.(e)Period of availabilityAn award made under this section after the date of enactment of this subsection shall only be available with respect to facilities and equipment placed in service before December 30, 2035..(d)Conforming amendmentThe table of contents of the Energy Policy Act of 2005 is amended—(1)in the item relating to subtitle B of title VII, by inserting Plug-In Electric Vehicles, before Hybrid Vehicles;(2)in the item relating to part 1 of such subtitle, by striking Hybrid and inserting Plug-In Electric; and(3)in the item relating to section 711, by striking Hybrid and inserting Plug-in electric.3.Model building code for electric vehicle supply equipment(a)ReviewThe Secretary shall review proposed or final model building codes for—(1)integrating electric vehicle supply equipment into residential and commercial buildings that include space for individual vehicle or fleet vehicle parking; and(2)integrating onsite renewable power equipment and electric storage equipment (including electric vehicle batteries to be used for electric storage) into residential and commercial buildings.(b)Technical assistanceThe Secretary shall provide technical assistance to stakeholders representing the building construction industry, manufacturers of electric vehicles and electric vehicle supply equipment, State and local governments, and any other persons with relevant expertise or interests to facilitate understanding of the model code and best practices for adoption by jurisdictions.4.Transportation electrificationSection 131 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17011) is amended—(1)in subsection (a)(6)—(A)in subparagraph (A), by inserting , including ground support equipment at ports before the semicolon;(B)in subparagraph (E), by inserting and vehicles before the semicolon;(C)in subparagraph (H), by striking and at the end;(D)in subparagraph (I)—(i)by striking battery chargers,; and(ii)by striking the period at the end and inserting a semicolon; and(E)by adding at the end the following:(J)installation of electric vehicle supply equipment for recharging plug-in electric drive vehicles, including such equipment that is accessible in rural and urban areas and in underserved or disadvantaged communities and such equipment for medium- and heavy-duty vehicles, including at depots and in-route locations;(K)multi-use charging hubs used for multiple forms of transportation;(L)medium- and heavy-duty vehicle smart charging management and refueling;(M)battery recycling and secondary use, including for medium- and heavy-duty vehicles; and(N)sharing of best practices, and technical assistance provided by the Department to public utilities commissions and utilities, for medium- and heavy-duty vehicle electrification.;(2)in subsection (b)—(A)in paragraph (3)(A)(ii), by inserting , components for such vehicles, and charging equipment for such vehicles after vehicles; and(B)in paragraph (6), by striking $90,000,000 for each of fiscal years 2008 through 2012 and inserting $2,000,000,000 for each of fiscal years 2022 through 2031;(3)in subsection (c)—(A)in the header, by striking Near-Term and inserting Large-Scale; and(B)in paragraph (4), by striking $95,000,000 for each of fiscal years 2008 through 2013 and inserting $2,500,000,000 for each of fiscal years 2022 through 2031; and(4)by redesignating subsection (d) as subsection (e) and inserting after subsection (c) the following:(d)PriorityIn providing grants under subsections (b) and (c), the Secretary shall give priority consideration to applications that contain a written assurance that all laborers and mechanics employed by contractors or subcontractors during construction, alteration, or repair that is financed, in whole or in part, by a grant provided under this section shall be paid wages at rates not less than those prevailing on similar construction in the locality, as determined by the Secretary of Labor in accordance with sections 3141 through 3144, 3146, and 3147 of title 40, United States Code (and the Secretary of Labor shall, with respect to the labor standards described in this clause, have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (5 U.S.C. App.) and section 3145 of title 40, United States Code)..5.State consideration of electric vehicle charging(a)Consideration and determination respecting certain ratemaking standardsSection 111(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)) is further amended by adding at the end the following:(20)Electric vehicle charging programs(A)In generalEach State shall consider measures to promote greater electrification of the transportation sector, including—(i)authorizing measures to stimulate investment in and deployment of electric vehicle supply equipment and to foster the market for electric vehicle charging;(ii)authorizing each electric utility of the State to recover from ratepayers any capital, operating expenditure, or other costs of the electric utility relating to load management, programs, or investments associated with the integration of electric vehicle supply equipment into the grid; and(iii)allowing a person or agency that owns and operates an electric vehicle charging facility for the sole purpose of recharging an electric vehicle battery to be excluded from regulation as an electric utility pursuant to section 3(4) when making electricity sales from the use of the electric vehicle charging facility, if such sales are the only sales of electricity made by the person or agency.(B)DefinitionFor purposes of this paragraph, the term electric vehicle supply equipment means conductors, including ungrounded, grounded, and equipment grounding conductors, electric vehicle connectors, attachment plugs, and all other fittings, devices, power outlets, or apparatuses installed specifically for the purpose of delivering energy to an electric vehicle.. (b)Obligations To consider and determine(1)Time limitationsSection 112(b) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(b)) is amended by adding at the end the following:(7)(A)Not later than 1 year after the date of enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which it has ratemaking authority) and each nonregulated electric utility shall commence the consideration referred to in section 111, or set a hearing date for consideration, with respect to the standards established by paragraph (20) of section 111(d).(B)Not later than 2 years after the date of the enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which it has ratemaking authority), and each nonregulated electric utility, shall complete the consideration, and shall make the determination, referred to in section 111 with respect to each standard established by paragraph (20) of section 111(d)..(2)Failure to complySection 112(c) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(c)) is amended by adding at the end the following: In the case of the standard established by paragraph (20) of section 111(d), the reference contained in this subsection to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of that paragraph..(3)Prior State actionsSection 112 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622) is amended by adding at the end the following:(g)Prior State actionsSubsections (b) and (c) of this section shall not apply to the standard established by paragraph (20) of section 111(d) in the case of any electric utility in a State if, before the enactment of this subsection—(1)the State has implemented for such utility the standard concerned (or a comparable standard);(2)the State regulatory authority for such State or relevant nonregulated electric utility has conducted a proceeding to consider implementation of the standard concerned (or a comparable standard) for such utility;(3)the State legislature has voted on the implementation of such standard (or a comparable standard) for such utility; or(4)the State has taken action to implement incentives or other steps to strongly encourage the deployment of electric vehicles..(4)Prior and pending proceedingsSection 124 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2634) is amended by adding at the end the following: In the case of the standard established by paragraph (20) of section 111(d), the reference contained in this section to the date of the enactment of this Act shall be deemed to be a reference to the date of enactment of such paragraph (20).. 